DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
	This office acknowledges receipt of the following item(s) from the applicant:
Information Disclosure Statement(s) (IDS) filed on 02 July 2019 and 02 February 2021. The references have been considered.

Specification
The abstract of the disclosure is objected to because it is over 150 words.  Correction is required.  See MPEP § 608.01(b).
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 5, 6, 8 and 9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kishigami (US PGPub 2015/0061922).
	Referring to Claim 1, Kishigami teaches a transmitting array antenna (Fig. 12 TxB; [0180]) to transmit signals orthogonal to one another from a plurality of transmitting antennas; a receiving array antenna (Fig. 12 RxC; [0180]) to receive the signals reflected from a target by a plurality of receiving antennas; and a signal processor (Fig. 12 #12; [0073]) to detect the target from reception signals received by the plurality of receiving antennas, the signal processor 
	Referring to Claim 2, Kishigami teaches wherein the evaluation value is calculated by combining the eigenvectors corresponding to an eigenvalue equal to or greater than a predetermined value; See Embodiment 4.
	Referring to Claim 5, Kishigami teaches wherein the detector detects the target on the basis of the evaluation value calculated with a direction of arrival of the reception signals varied; See Embodiment 4.
	Referring to Claim 6, Kishigami teaches wherein the correlation matrix calculation unit calculator selects samples corresponding to a predetermined range, from the reception signals separated by the separation unit separator, and determines the first correlation matrix and the second correlation matrix on the range; See Embodiment 4.
	Referring to Claim 8, Kishigami teaches wherein the radar apparatus is a pulse hit system, and the correlation matrix calculator separates the reception signals separated by the separator, on a per Doppler basis by pulse Doppler processing, and determines the first correlation matrix and the second correlation matrix for each Doppler; See Embodiment 4 and modifications section.


	Note: For applicant’s benefit portions of the cited reference(s) have been cited to aid in the review of the rejection(s). While every attempt has been made to be thorough and consistent within the rejection it is noted that the PRIOR ART MUST BE CONSIDERED IN ITS ENTIRETY, INCLUDING DISCLOSURES THAT TEACH AWAY FROM THE CLAIMS. See MPEP 2141.02 VI.

Allowable Subject Matter
Claims 3, 4 and 7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WHITNEY T MOORE whose telephone number is (571)270-3338.  The examiner can normally be reached on Monday-Friday from 7am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Keith can be reached on (571) 272-6878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/WHITNEY MOORE/Primary Examiner, Art Unit 3646